Citation Nr: 0005205	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-19 091	)	DATE
	)
	)


THE ISSUE

Whether the May 1998 decision in which the Board of Veterans' 
Appeals (Board) denied entitlement to a disability rating in 
excess of 20 percent for post-operative disc disease of the 
cervical spine was based on clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The moving party, who is the veteran, had active duty from 
June 1966 to November 1973.  This case comes before the Board 
on motion by the moving party alleging clear and unmistakable 
error in a May 1998 Board decision.


FINDINGS OF FACT

1.  In a May 1998 decision the Board denied entitlement to a 
disability rating in excess of 20 percent for post-operative 
disc disease of the cervical spine.

2.  In a July 1999 order the Court of Appeals for Veterans 
Claims (Court) affirmed the Board's May 1998 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's May 1998 decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1998 decision the Board denied the claim of 
entitlement to a disability rating in excess of 20 percent 
for post-operative disc disease of the cervical spine.  
Reconsideration of that decision was denied in September 
1998.  The moving party then requested revision of the 
Board's May 1998 decision based on clear and unmistakable 
error.  In April 1999 the moving party was provided a copy of 
the pertinent regulations regarding this issue.  In July 1999 
the Court affirmed the Board's May 1998 decision.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1400(b)(1), all final decisions of 
the Board are subject to review on the basis of an allegation 
of clear and unmistakable error, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
Because the Board's decision of May 1998 was reviewed on 
appeal by the Court, there is no legal entitlement to review 
of the Board's decision on the basis of clear and 
unmistakable error.  Accordingly, the motion is denied.


ORDER

The motion for revision of the May 1998 Board decision on the 
grounds of clear and unmistakable error is denied.




		
	Mark D. Hindin
Member, Board of Veterans' Appeals

 


